Plaintiff, on August 2, 1933, brought this action in the Circuit Court of Buchanan County seeking to restrain the foreclosure of a deed of trust. On the day the petition was filed the plaintiff presented it to the Circuit Court of Buchanan County and asked that temporary restraining order be issued. The court, upon considering the petition, refused to grant temporary writ of injunction. Thereupon plaintiff filed motion for new trial, which was overruled. On the same day plaintiff sought and was granted an appeal to this court.
In the view we take of the case it is unnecessary to state the allegations of plaintiff's petition for the reason that we are without jurisdiction to review the action of the court in refusing to issue temporary restraining order.
It has been said many times that the right of appeal is purely statutory, and that no appeal lies in the absence of a statute allowing it. [Segall v. Garlick, 313 Mo. 409, 281 S.W. 693; DeJarnett v. Tickameyer, 40 S.W.2d 686.]
The action of the court in refusing to issue temporary restraining order was not a final judgment, and an appeal therefrom will not lie. [Kansas City Cable Railway Company v. State of Kansas, 29 Mo. App. 89, 95; Harrison v. Rush,15 Mo. 175.]
The appeal is dismissed. Reynolds, C., concurs.